significant index no 20u73uu29 department of the treasury internal_revenue_service washington d c tax exempt and government entities may tep ra ti re plan x plan y company this letter constitutes notice that with respect to the plan sec_401a of the internal_revenue_code code and section i of the employment retirement income security act of erisa do not apply to the amendment described below sec_401 of the code provides that a plan is not a qualified_plan if an amendment is adopted while the employer is a debtor in a case under title united ‘states code or similar federal or state law and such amendment increases liabilities of the plan by reason of i any increase in benefits ii any change in the accrual_of_benefits or iii any change in the rate at which benefits become nonforfeitable under the plan with respect to employees of the debtor and such amendment is effective prior to the effective date of such employer's plan_of_reorganization section i of erisa prohibits a plan amendment that increases the liabilities of a plan maintained by an employer that is a debtor under title of the united_states_code or similar federal or state law by reason of a any increase in benefits b any change in the accrual_of_benefits or c any change in the rate at which benefits become nonforfeitable under the plan with respect to employees of the debtor and such amendment is effective prior to the effective date of such employer's plan_of_reorganization the company is a supplier of cockpit modules automotive floors acoustic systems instrument panels automotive fabric plastic-based trim and convertible-top systems the company and substantially_all of its domestic subsidiaries filed for on protection under chapter of the u s bankruptcy code seeking reorganization relief from the merger of the plan is a defined_benefit_plan that was formed on plan x and plan y the plan covers salaried hourly union and non-union employees under various benefit formulas three days prior to filing for chapter bankruptcy protection the on company entered into a collective-bargaining agreement with a union representing certain participants in the plan to increase the monthly retirement benefit multiplier under the plan for these participants it is clear from the information submitted with the request that the company was not a debtor in bankruptcy when the amendment in question was effectively adopted by the signing of the collective-bargaining agreement because the amendment was adopted prior to the date of the company's bankruptcy filing which is also the date the company became a debtor in bankruptcy sec_401 of the code and section i of erisa do not apply to the amendment this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours jen ulla go james e holland jr manager employee_plans technical
